Exhibit 10.15

Tidewater Inc.

Summary of Director Compensation Arrangements

as of December 31, 2019

 

For service as a non-management director, compensation is as follows:

 

 

•

A base annual retainer of $225,000, 25% of which is paid in cash (subject to a
15% decrease effective January 1, 2018) and 75% of which is paid as time-based
restricted stock units, which vest on the first anniversary of the date of
grant;

 

•

An additional annual cash retainer of $50,000 for the chair of the board;

 

•

An additional annual cash retainer of $15,000 for the chair of each of the audit
committee and the compensation committee and $5,000 for the chair of the
nominating and corporate governance committee; and

 

•

Reimbursement of reasonable travel and other out-of-pocket expenses incurred in
connection with attendance at meetings of the board of directors and its
committees.

Each non-management director has an opportunity to elect to receive all or a
portion of his or her base annual retainer in fully-vested shares of common
stock as provided in, and subject to the terms and conditions of, the Director
Stock Election Program.  

 